Response to Amendments
	The amendments filed on February 28, 2022 have been entered. Accordingly, claims 6 and 9 are canceled, and claims 1-5, 7-8 and 10-20 are currently pending in this application.
Allowable Subject Matter
Claims 1-5, 7-8, and 10-20 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shoaib Mithani on March 9, 2022.
The application has been amended as follows: 
In claim 1:
The recitation of “wherein the defrost sate comprises”, in line 16 of the claim, is amended to recite --wherein the defrost state comprises--.
In claim 14:
The recitation of “determining, prior to”, in line 2 of the claim, is amended to recite --prior to--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has incorporated the previously-indicated allowable subject matter of claim 9 into independent claim The detailed Reasons for Allowance made of record in the Non-Final Office action mailed on January 21, 2022 is hereby incorporated by reference in its entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MIGUEL A DIAZ/Examiner, Art Unit 3763